DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the Related Application data found on page 1 needs to be updated to reflect the status of the divisional application.  
Appropriate correction is required.
Claim Objections
Claim 1 recites the limitation "optical detector in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that the language is amended to read “the optical detector”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "about" in claims 4 and 11 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf US 8,788,002 herein LeBoeuf ‘002 in view of LeBoeuf 2012/0197093 herein LeBoeuf ‘093.
Regarding claims 1 and 18:  LeBoeuf discloses an optical source 24 (figure 3); and optical detector 26 (figure 3); and a housing 18 (figure 3) supporting the optical source 24 and the optical detector 26, wherein the housing 18 is configured to be positioned in an ear E (figure 3) of a subject, wherein the housing 18 comprises a first light guide (near 18b, figure 3) in optical communication with the optical source and a  prevent unwanted light generated by the emitter, such as that scattered by the outer surface of the skin, from reaching the detector (LeBoeuf ‘093 paragraph 0126).  
Regarding claims 2, 12 and 19:   LeBoeuf ‘002 discloses that the housing 18 is a sensor module housing, and the optical source and detector are within the sensor module housing (see figure 3, the source and detector are each within housing 18).

    PNG
    media_image1.png
    318
    517
    media_image1.png
    Greyscale
Regarding claim 3:  LeBoeuf ‘002 discloses that the first light guide and the second light guide each have a distal end and they are configured to deliver and collect light from the optical source and detector respectively (figure 3, column 19 lines 29-37). 
Regarding claim 4:  LeBoeuf ’002/LeBoeuf ’093 discloses the claimed invention.  LeBoeuf ‘093 discloses a nearly circular earbud design in figure 9A.  The earbud is designed to fit into the ear canal of the human user, the human ear canal is estimated to be 6-8 mm in diameter (0.6-0.8 cm) https://www.sciencedirect.com/topics/medicine-and-dentistry/ear-canal .  Therefore it can be assumed that the earbud, which is clearly fitting into the ear canal is also around 0.6-0.8 cm in diameter. LeBoeuf ‘093 teaches that the angle between the emitter and detector are between 0-90º apart.  Using these parameters the length between the emitter and detector, shown in figure 9 can be calculated using arc length.   
Arc Length = θ × (π/180) × r, where θ is in degree, where,
L = Length of an Arc
θ = Central angle of Arc
r = Radius of the circle

Using the radius as ½ the diameter; the radius is between 0.3-0.4 cm.  Therefore as shown in LeBoeuf ‘093 figure 9A the sensor and detector are 0.24-0.314 cm apart which can be about 0.3 cm apart.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify LeBoeuf ‘002 to further include that the sensor and detector are about 0.3 cm apart as taught by LeBoeuf ‘093, in order to prevent unwanted light generated by the emitter, such as that scattered by the outer surface of the skin, from reaching the detector (LeBoeuf ‘093 paragraph 0126).  
Regarding claim 5:  LeBoeuf ‘002 discloses the use of optical filtering material in the light guides (column 19, lines 50-52).
Regarding claims 6, 13 and 20:  LeBoeuf ‘002 discloses that the first and second light guides have proximal and distal ends (figure 3, distal is towards the surface of the 

    PNG
    media_image2.png
    311
    507
    media_image2.png
    Greyscale
Regarding claims 7-9 ,14-16 and 21-22:  LeBoeuf ‘002 discloses that the first and second light guides have distal ends that extend outward from the housing (figure 3), the light guides are also cylindrical while exiting the device and non-cylindrical at the tip where the light exits  as shown in figure 3.
Regarding claims 10, 17 and 23: LeBoeuf ‘002 disclose a curved distal surface for the light guides.
Regarding claim 11:  LeBoeuf discloses an optical source 24 (figure 3); and optical detector 26 (figure 3); and a housing 18 (figure 3) supporting the optical source 24 and the optical detector 26, wherein the housing 18 is configured to be positioned in an ear E (figure 3) of a subject, wherein the housing 18 comprises a first light guide (near 18b, figure 3) in optical communication with the optical source and a second light guide (near 19, figure 3) in optical communication with the optical detector.  However, LeBoeuf ‘002 does not specifically disclose that the first and second light guides have respective first and second axial directions which are outwardly diverging.  LeBoeuf ‘093 however teaches of an earbud (figures 9A, 9B, 10 and 11) in which the light source and light detector are angled (paragraphs 0124, 0126 and 0127) which is clearly demonstrating diverging axial directions (specifically see figure 9, the N normal axis of the emitter/detector are diverging).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify LeBoeuf ‘002 to  prevent unwanted light generated by the emitter, such as that scattered by the outer surface of the skin, from reaching the detector (LeBoeuf ‘093 paragraph 0126).  LeBoeuf ’002/LeBoeuf ’093 discloses the claimed invention.  LeBoeuf ‘093 discloses a nearly circular earbud design in figure 9A.  The earbud is designed to fit into the ear canal of the human user, the human ear canal is estimated to be 6-8 mm in diameter (0.6-0.8 cm) https://www.sciencedirect.com/topics/medicine-and-dentistry/ear-canal .  Therefore it can be assumed that the earbud, which is clearly fitting into the ear canal is also around 0.6-0.8 cm in diameter. LeBoeuf ‘093 teaches that the angle between the emitter and detector are between 0-90º apart.  Using these parameters the length between the emitter and detector, shown in figure 9 can be calculated using arc length.   
Arc Length = θ × (π/180) × r, where θ is in degree, where,
L = Length of an Arc
θ = Central angle of Arc
r = Radius of the circle

Using the radius as ½ the diameter; the radius is between 0.3-0.4 cm.  Therefore as shown in LeBoeuf ‘093 figure 9A the sensor and detector are 0.24-0.314 cm apart which can be about 0.3 cm apart.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify LeBoeuf ‘002 to further include that the sensor and detector are about 0.3 cm apart as taught by LeBoeuf ‘093, in order to prevent unwanted light generated by the emitter, such as that scattered by the outer surface of the skin, from reaching the detector (LeBoeuf ‘093 paragraph 0126).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792